Citation Nr: 0610996	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  96-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of a perianal abscess scar.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1980 to February 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating determination, 
which granted service connection for a perianal abscess and 
assigned a noncompensable disability evaluation, effective 
July 29, 1993.  

This matter was previously before the Board in January 2004.  
At that time the issue of entitlement to service connection 
for atrophy of the right testicle was listed on the title 
page of the decision.  The Board requested that the RO issue 
a statement of the case on this issue and noted that it would 
only consider this issue again if a timely substantive appeal 
was received.  The RO had issued a statement of the case in 
August 1998, and thus, it was not necessary to issue another.  
To date, the veteran has not submitted a substantive appeal 
on this issue.  Although the issue was certified to the 
Board, the remand provided notice to him that a substantive 
appeal was required before the Board would further consider 
the issue.  VAOPGCPREC 9-99; 64 Fed. Reg. 52376(1999) 
(holding that the Board had authority to determine questions 
regarding a substantive appeal provided that it gave notice 
to the claimant).


FINDING OF FACT

The veteran's perianal abscess scar has been tender and 
painful since the effective date of service connection.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
perianal abscess scar have been met since July 29, 1993.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2001 & 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, service connection has been 
established, thus the claim has been substantiated with 
regard to the first three elements of Dingess notice.  The 
veteran was provided with notice of what type of information 
and evidence was needed to establish a disability rating, but 
not an effective date for the disability on appeal.  Despite 
the inadequate notice to the veteran on this element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby). 

First, the Board is granting a compensable evaluation 
effective from the date of service connection.  An earlier 
effective date would not be legally possible.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  Second, once 
the claim for service connection was granted the claim was 
substantiated, and further VCAA notice was not required.  
Dingess v. Nicholson. 

The August 2003 letter notified the veteran of the evidence 
needed to substantiate the claim, and of who was responsible 
for obtaining what evidence.  The letter also told him that 
if there was any other evidence or information that he 
thought would support his claim, he should let the RO know, 
and to please send the requested items to the RO.  This 
advice served to tell the veteran that he should furnish any 
pertinent evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that VCAA notice should be provided prior to the initial 
denial.  Here the notice came after the initial decision.  It 
could not have been provided prior to the initial decision 
because that decision was issued prior to enactment of the 
VCAA.  The potential timing defect was remedied by the August 
2003 letter followed by readjudication of the claim by the 
RO.  Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

If the veteran had submitted additional evidence 
substantiating his claim following VCAA notice, he would have 
received the same benefit as if he submitted the evidence 
prior to initial adjudication.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the VCAA and 
implementing regulations.  All available service medical, VA, 
and private treatment records have been obtained.  No 
additional pertinent evidence has been identified.  The 
veteran was also afforded several VA examinations.  There is 
no further assistance that would be reasonably likely to 
substantiate the claim.

Scars as a Residual of Injury to the Left Lower Extremity

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The regulations governing scar codes were changed during the 
course of the veteran's appeal.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Under the old rating criteria, effective prior to August 30, 
2002, superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  For superficial scars that 
were tender and painful on objective demonstration, a 10 
percent evaluation was warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars were rated on limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

Under the new rating criteria under Diagnostic Code 7801, 
effective August 30, 2002, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation.  An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation.  Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation.  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10-
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

The Board notes that the first VA examination afforded the 
veteran in conjunction with his claim occurred in March 1999.  
At the time of the examination, it was noted that the veteran 
had a scar above the anal area.  The scar was seven 
centimeters long and was one centimeter deep into the muscle.  
It was adherent and tender.  The veteran was found to have 
mild tenderness on the perianal scar.  The texture was firm 
and there was no ulceration or breakdown.   There was no 
inflammation, edema, or keloid formation.  The color of the 
scar was normal.  There was no limitation of function caused 
by the scar.  A diagnosis of perianal scar which was tender 
and partially adherent due to fibrosis was rendered.  

At the time of an April 2003 VA examination, the veteran was 
noted to have had drainage of a rectal abscess in 1981.  The 
veteran reported having regular bowel movements.  There was 
no melena or bright red blood from the rectum.  Sphincter 
control was normal.  There was no fecal leakage.  There was 
no thrombosis of hemorrhoids.  The veteran did not have any 
current treatment.  The abdomen was obese.  There was no 
tenderness, masses, or organmegaly.  The size of the lumen 
looked normal.  There were no signs of anemia or fissures.  
There were no hemorrhoids and there was no evidence of 
bleeding.  A diagnosis of status post incision and drainage 
of perianal abscess in 1981 without residuals of recurrence 
was rendered.  

With regard to the old rating criteria, the veteran's 
perianal abscess scar was reported as painful and tender to 
the touch at the time of the March 1999 VA examination.  As 
such, a 10 percent disability evaluation is warranted under 
Diagnostic Code 7804.  

The only potential route to a higher evaluation under the old 
rating criteria would be on the basis of limitation of 
function under Diagnostic Code 7805.  There has been no 
limitation of motion associated with the scar and the scar 
was noted to have no limiting factors at the time of the 
March 1999 and April 2003 VA examinations. 

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scar has not been shown to be unstable.  As to 
DC 7804, the veteran's scar has been noted to be tender and 
painful, which warrants a 10 percent disability evaluation.  
Finally, as to DC 7805, the Board notes that the veteran's 
perianal abscess scar has been shown to cause no limitation 
and was found to have caused no residuals or recurrence at 
the time of the April 2003 VA examination.  The veteran's 
scar does not meet or approximate the criteria for an 
evaluation in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.21 
(2005).

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The veteran has not been hospitalized for residuals of his 
perianal abscess scar at any time since the effective date of 
service connection.  There have also been no reports that his 
perianal abscess scar residuals interfere with his 
employment.  Moreover, the currently assigned schedular 
disability evaluation contemplates interference with 
employment and loss of time from work.

Referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is thus not warranted.


ORDER

A 10 percent evaluation for perianal abscess scar residuals 
is granted effective July 29, 1993.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


